In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-21-00072-CV


                              IN RE STEVEN LAY, RELATOR

                                 ORIGINAL PROCEEDING

                                        May 3, 2021
                 ORDER ON MOTION FOR EMERGENCY STAY
                         Before PIRTLE and PARKER and DOSS, JJ.


       Relator, S.L., has filed a petition for writ of mandamus with this Court seeking an

order directing respondent, the Honorable Matt Martindale, to reinstate a suit affecting

parent-child relationship that respondent dismissed for want of jurisdiction. Additionally,

S.L. has filed a motion for emergency stay requesting this Court to stay further

proceedings related to the suit affecting parent-child relationship in either trial court cause

number 77301L2, or 79232L2, pending disposition of his mandamus petition.


       An appellate court, pursuant to Rule 52.10(b) of the Texas Rules of Appellate

Procedure, may grant any “just relief” pending the disposition of an original petition

without notice. TEX. R. APP. P. 52.10(b). Just relief may include staying the enforcement
of an order for purposes of protecting the jurisdiction of the appellate court by maintaining

the status quo of the underlying proceeding while the court considers the merits of the

original proceeding. In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig.

proceeding); In re Reed, 901 S.W.2d 604, 609 (Tex. App.—San Antonio 1995, orig.

proceeding).


        S.L.’s petition for writ of mandamus and motion for emergency stay were both filed

with this Court on April 23. To afford this Court sufficient time to review the merits of

S.L.’s petition for writ of mandamus and any response filed by real-parties-in-interest,1 his

motion for emergency stay is granted. All trial court proceedings in trial court cause

numbers 77301L2, and 79232L2, are stayed pending disposition of S.L.’s petition.


                                                                     Per Curiam




        1  On April 27, 2021, this Court requested real-parties-in-interest file a response to relator’s petition
for writ of mandamus.
                                                       2